Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and -between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the Protests enumerated above:
1. That the merchandise represented by the items marked “A” and initialed WM by Walter Manns on the invoices accompanying the entry covered by the Protests enumerated 'above, assessed with duty at 14% ad valorem under Item 661.10 of The Tariff Schedules of the United States and claimed properly dutiable at 10% ad valorem under Item 678.50 of the Tariff Schedules of the United States, Machines Not Specially Provided For, which:
(a) Are not fans and blowers, and parts thereof and such machines do not contain any fans or blowers.
(b) Are self-propelled snow removal machines operating on a principle of helical blades which pick up the snow and the chain drive gives positive snow-throwing action.
2. That the claims in the Protests are limited to the items of merchandise marked “Exhibit A”.
3. That these Protests may -be deemed submitted on this Stipulation and the record so made.
Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoices by the designated import specialist consists of snow removal machines. Therefore, the claim in the protests that said merchandise is properly dutiable as machines, not specially provided for, at the rate of 10 per centum ad valorem under the provisions of item 678.50, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.